WOODLEY, Commissioner.
Relator is confined in the penitentiary under conviction in Cause No. 2215, in the District Court of Hardeman County.
The record shows that his trial was upon a plea of guilty before the court, a jury being waived, -and the judgment as entered on March 7, 1949, shows the punishment to have been assessed by the court at “not less than two years nor more than five years in the penitentiary.”
An order was heretofore entered requesting and empowering the judge of the District Court of Hardeman County to ascertain the true facts and return his finding to this court, showing a certified copy of the indictment, judgment and sentence, •and such other orders and decrees as might be of record pertaining to Cause No. 2215, State of Texas v. W. A. Adkins, and “Any subsequent nunc pro tunc order which may have been entered, together with any and all docket entries relied upon as a basis therefor.”
Pursuant to such order, following delay caused by the death of Judge Welch and the order having failed to sooner reach his successor, we have been furnished with a certified copy of the judgment as same appears on the minutes of said court, wherein the punishment is shown to be for the indefinite term of not less than 2 years nor more than 5 years, and of the docket sheet containing the notation that the punishment was assessed “at confinement in the state pen for a term of 5 years.”
*629The rule and procedure announced in Ex parte Hannen, Tex.Cr.App., 228 S.W.2d 864 (Opinion withdrawn); Tex.Cr.App., 230 S.W.2d 236, is here applicable.
Relator is ordered relieved from his present confinement in the penitentiary and delivered by the penitentiary authorities to the custody of the Sheriff of Hardeman County, Texas, to abide the further order of the District Court of said county, in Cause No. 2215, on the docket of said court.
Opinion approved by the Court.